ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Leviathan Corporation                         )       ASBCA No. 58659
                                              )
Under Contract No. DAB VO 1-03-D-OOO 1        )

APPEARANCES FOR THE APPELLANT:                        Skye Mathieson, Esq.
                                                      Stephen J. McBrady, Esq.
                                                      Charles Baek, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jessica Hom, JA
                                                     CPT William T. Wicks, JA
                                                      Trial Attorneys

              OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

        By agreement dated 7 November 2016, the parties elected to have this matter
considered and decided through a summary proceeding with a binding decision
pursuant to the Board's Alternative Dispute Resolution procedures. The parties have
agreed that the Board's decision will be final, conclusive, not appealable, and may not
be set aside, except for fraud. This decision will have no precedential value.

       The Board conducted a one-day hearing on 12 April 201 7. Each party was
represented by counsel and had the opportunity to present evidence and testimony to
the Board. The government declined to present witness testimony; appellant submitted
declarations from two witnesses.

        The Board has carefully considered the declaration testimony of the witnesses,
the documents in the Rule 4 file, and the contentions of the parties in their pre-hearing
briefs, and those made at the hearing. It is the decision of the Board that the appellant
is entitled to be paid $254,903.92, plus interest under the Contract Disputes Act from
7 June 2013.

       Dated: 20 April 2017


                                                   MICHAEL N. O'CONNELL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58659, Appeal of
Leviathan Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2